Case 1:17-cv-01323-MN Document 347 Filed 02/05/21 Page 1 of 2 PageID #: 10097




                                       919 MARKET STREET, SUITE 1800
                                              P.O. BOX 2087
                                       WILMINGTON, DELAWARE 19899
                                             www.lrclaw.com
Rebecca L. Butcher                                                            Telephone: (302) 467-4400
Direct Dial: (302) 467-4415                                                   Facsimile: (302) 467-4450
Email: butcher@lrclaw.com



                                          February 5, 2021

VIA ECF
The Honorable Maryellen Noreika
U.S. District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

RE:       Consumer Financial Protection Bureau v. The National Collegiate Master Student Loan
          Trust, et al., Case No. 17-cv-1323

Dear Judge Noreika:

       I write on behalf of Intervenor GSS Data Services, LLC, in its capacity as Administrator
for the Defendant Trusts (the “Administrator”) to provide an update about the retention of
counsel to represent the Trusts in the above-referenced matter.

       On January 22, 2021, U.S. Bank, National Association, in its capacity as Indenture
Trustee, sent a letter to the Administrator with a direction to retain the firm of Pinckney,
Weidinger, Urban & Joyce LLC (the “Pinckney Firm”) as counsel for the Yearly Trusts 1 in
response to the CFPB’s pending Application for Entry of Default (ECF No. 295). On January
25, 2021, Wilmington Trust Company, in its capacity as Owner Trustee, sent a letter to the
Administrator with a direction to similarly retain counsel for Defendant National Collegiate
Master Student Loan Trust I (the “Master Trust”).

        On February 3, 2021, the Administrator filed a motion (the “Chancery Court Motion”) in
the action In re National Collegiate Student Loan Trusts Litigation, C.A. No. 12111-VCS (Del.
Ch.) that, if granted, would create a mechanism to help ensure that the Trusts could pay counsel
on a current basis. The motion, which provides further detail regarding the payment issues
facing the Trusts, is attached to this letter as Exhibit 1.


1
 The Yearly Trusts are the fourteen Defendant Trusts other than the Master Trust, namely National
Collegiate Student Loan Trust (“NCSLT”) 2003-1, 2004-1, 2004-2, 2005-1, 2005-2, 2005-3, 2006-1,
2006-2, 2006-3, 2006-4, 2007-1, 2007-2, 2007-3, and 2007-4.



{1110.003-W0064076.}
Case 1:17-cv-01323-MN Document 347 Filed 02/05/21 Page 2 of 2 PageID #: 10098

The Honorable Maryellen Noreika
February 5, 2021
Page 2

        The Administrator has engaged the Pinckney Firm as counsel for certain of the Trusts
(the “Engaging Trusts”), 2 but has not engaged counsel for the remaining Trusts because these
Trusts lack available funds to pay counsel. 3 On February 5, 2021, the Pinckney Firm entered its
appearance on behalf of the Engaging Trusts in this action. ECF No. 346.

       Currently, the Administrator is consulting with certain Trust parties with respect to the
Chancery Court Motion and the ability to retain and pay for counsel for the remaining Trusts.
Accordingly, the Administrator respectfully requests that it be allowed to provide the Court with
an additional status report on February 10, 2021 concerning the progress of the efforts to retain
counsel for the remaining Trusts.

                                                     Respectfully submitted,

                                                     /s/ Rebecca L. Butcher

                                                     Rebecca L. Butcher (No. 3816)

RLB/lmr
cc:   All Counsel of Record (via CM/ECF)




2
 The Administrator engaged counsel for NCSLT 2006-2, 2006-3, 2006-4, 2007-1, 2007-2, 2007-3, 2007-
4, and National Collegiate Master Student Loan Trust.
3
 The Administrator did not accept the direction or engage counsel for NCSLT 2003-1, 2004-1, 2004-2,
2005-1, 2005-2, 2005-3, and 2006-1.


{1110.003-W0064076.}
